Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 26, 2017

The Court of Appeals hereby passes the following order:

A17E0046. THE STATE v. RONALD ARLINE.

      The State of Georgia moves, pursuant to Court of Appeals Rule 40 (b), for an
emergency stay of all proceedings in the trial court pending resolution of its appeal
in this matter. Under our Rule 40 (b), this Court may exercise its inherent power as
may be necessary to preserve jurisdiction of an appeal or to prevent the contested
issue from becoming moot.
      The State shows that Ronald Arline was found guilty by a Dougherty County
jury of rape, aggravated child molestation, and child molestation in 2014. The trial
court granted Arline’s motion for a new trial in an order filed March 13, 2017, and,
the State represents, it has filed a timely notice of appeal from that order.
      The State contends that the trial court “demonstrated an intent to act beyond
its authority and jurisdiction” by considering the grant of bond to Arline. As of the
time of this emergency motion, the trial court has not ruled on the issue of Arline’s
bond. Thus, any decision by the trial court remains a matter of speculation. Further,
the State does not show that the trial court has no jurisdiction to consider the matter
of Arline’s bond. The State has not cited to any legal authority in support of its
motion, and, in particular, has failed to address OCGA § 5-7-5 (providing, in
applicable part, that “[i]n the event the state files an appeal as authorized in this
chapter, the accused shall be entitled to be released on reasonable bail pending the
disposition of the appeal, except in those cases punishable by death.”). Nor does the
State show why a stay of proceedings is necessary to preserve this Court’s jurisdiction
over its appeal.
      The State has not established that the requirements for a Rule 40 (b) motion
have been met. Accordingly, the State’s motion is DENIED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/26/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.